Citation Nr: 0026916	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-12 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from August 4, 1997 to 
August 22, 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision, in 
which the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for diabetes mellitus.


FINDINGS OF FACT

1.  The appellant has presented competent medical evidence of 
the onset of diabetes mellitus in service.

2.  The appellant has presented a plausible claim for service 
connection for diabetes mellitus, and VA has a further duty 
to assist him in the development of his claim.


CONCLUSION OF LAW

The claim for service connection for diabetes mellitus is 
well grounded, and there is a further statutory duty to 
assist the appellant in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his diabetes mellitus had its 
onset during his brief period of active service.  He argues 
that he entered into active service in sound condition and 
that the RO has failed to establish, by clear and 
unmistakable evidence, that his disease pre- existed service.  
His allegations and the evidence of record, when viewed in 
the light most favorable to his claim, are sufficient to well 
ground his claim within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).

The appellant's enlistment examination, dated in February 
1997, revealed his denial of a known history of "[s]ugar or 
albumin in urine" or diagnosis of diabetes mellitus.  At 
that time, his physical examination revealed negative sugar 
and albumin reagent strips, and he was given a normal 
clinical evaluation of the endocrine system.  His complete 
blood count test results are not of record.  He entered 
active service on August 4, 1997.  On August 8, 1997, a blood 
serum test revealed an abnormally low glucose reading.  He 
was seen on a follow- up basis on August 13, 1997, at which 
time he complained of frequent urination and drinking 3 
canteens of water per day.  He was advised to fast after 
dinner for a blood test scheduled the next day.  His blood 
serum testing the next day revealed an abnormally high 
glucose reading.  

On August 18, 1997, the appellant was again seen for a 
follow- up consultation for his elevated blood glucose.  At 
that time, he again denied a previous history of diabetes or 
high blood sugar.  He continued to complain of frequent 
urination and a urinalysis revealed 3+ glucose.  He 
subsequently underwent glucose tolerance testing (GTT) which 
was suggestive of a diagnosis of non- insulin dependent 
diabetes mellitus (NIDDM).  Thereafter, he was 
administratively discharged by means of an entry level 
medical separation due to a condition existing prior to 
enlistment/entrance (EPTE).  His post- service VA clinical 
records show current treatment for insulin dependent diabetes 
mellitus (IDDM) with complaint of lower extremity numbness 
and eye problems.

Service connection is established by evidence of 1) a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and 3) a nexus, or link, between the in- 
service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Where there is an approximate balance 
of positive and negative evidence regarding the merits of a 
claim, the appellant is entitled a favorable determination 
based upon the benefit of doubt.  38 U.S.C.A. § 5107(b) (West 
1991).

As to the second Caluza requirement of the incurrence of a 
disease or injury during service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled in service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 C.F.R. § 3.304(b) (1999).  Determination of the existence 
of a pre- existing condition must be supported by 
contemporaneous evidence, or recorded history in the record, 
which provides a sufficient factual predicate to support a 
medical opinion.  Miller v. West, 11 Vet.App. 345, 348 
(1998).  For a disease or disability first manifested or 
diagnosed in service, the government has a formidable burden 
under 38 C.F.R. § 3.304(b) to show, by clear and unmistakable 
evidence, that such disorder existed prior to service, and if 
the government meets this requirement, by showing that the 
condition was not aggravated in service.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).

In this case, there is no medical evidence of record which 
establishes that the appellant manifested diabetes mellitus 
prior to his entrance into active service.  In this respect, 
he was given a normal clinical evaluation of the endocrine 
system on his enlistment examination and he entered into 
active duty without a medical diagnosis of diabetes mellitus.  
The Board notes, however, that the appellant's pre- service 
medical records have not been obtained by the RO.  Thus, 
pursuant to 38 C.F.R. § 3.304(b), he must be presumed to have 
been in sound condition upon his entry into active service.  
The evidence of record does show the discovery and diagnosis 
of diabetes mellitus shortly after he was accepted and 
enrolled into active service.  Thus, VA has the burden to 
show, by clear and unmistakable evidence, that his diabetes 
mellitus existed prior to service.  38 C.F.R. § 3.304(b) 
(1999).

In denying this claim, the RO has reasoned that the 
appellant's diabetes mellitus "was diagnosed so close to his 
entry date that the disease could not have originated in so 
short a period and is considered to be a preexisting 
condition."  The RO has not cited any competent medical 
evidence to support this position.  See Colvin v. Derwinski, 
1 Vet.App. 171, 175 (1991) (VA can only consider independent 
medical evidence to support its findings).  Additionally, the 
fact that diabetes mellitus was diagnosed shortly after 
service cannot, by itself, be relied upon to rebut the 
presumption of soundness.  See Kinnaman, 4 Vet. App. at 27 
(diagnosis of a disease or disability shortly after service 
entry does not, in and of itself, "show clearly and 
unmistakably that the disease existed before service"). 

Based upon the above, the Board finds that the appellant has 
presented competent medical evidence of the onset of diabetes 
mellitus in service.  There is no medical opinion of record 
establishing that his diabetes mellitus was manifested prior 
to service, but he was administratively discharged from 
service on the basis that his diabetes mellitus existed prior 
to service (EPTE).  Given the nature of his discharge, the 
Board is of the opinion that further evidentiary development 
is necessary prior to any further adjudication of this claim. 


ORDER

The claim of entitlement to service connection for diabetes 
mellitus is well grounded.  To this extent only, the appeal 
is granted.


REMAND

As the claim of claim of entitlement to service connection 
for diabetes mellitus is well grounded, VA may undertake 
development to assist the appellant in developing facts 
pertinent to his claim.  Morton v. West, 12 Vet.App. 477, 486 
(1999).  Based upon the particular facts of this case, the 
Board is of the opinion that the RO should obtain the 
appellant's complete private medical records, to include all 
complete blood count test and urinalysis results, prior to 
his entrance into service.  Thereafter, the appellant should 
be afforded VA examination, by an endocrinologist, in order 
to determine the date of onset of his diabetes mellitus.


Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the appellant and 
request the names, addresses and approximate 
treatment dates of all providers of treatment 
prior to his entrance into service, to include 
identifying all providers who have performed blood 
and urine tests.  The RO should request 
appropriate releases and proceed to obtain his 
complete medical records, to include complete 
blood count test and urinalysis results.  

2.  The RO should obtain the appellant's VA 
clinical records, both inpatient and outpatient, 
since March 1998, and associate those records with 
the claims folder.

3.  The appellant is hereby advised that he has 
the right to submit additional evidence and 
argument on the matter in question while this case 
is in remand status.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

4.  Thereafter, the appellant should be afforded 
VA examination by an endocrinologist for the 
purpose of determining the date of onset of his 
diabetes mellitus.  All indicated diagnostic tests 
should be accomplished.  After reviewing all 
pertinent medical records, the examiner should 
express opinion on the following questions: (1) 
whether there is clear and unmistakable medical 
evidence that diabetes mellitus existed prior to 
service; (2) if diabetes mellitus preexisted 
service, whether the disability worsened during 
service and (3) if it did worsen, whether this was 
due to the natural progress of the disease?  A 
complete rationale for all opinions expressed 
should be provided and the claims file and a copy 
of this remand should be made available to the 
examiner for review.

5.  After completion of the above, the RO should 
readjudicate the issue of service connection for 
diabetes mellitus with consideration given to all 
of the evidence of record, including any 
additional evidence obtained by the RO pursuant to 
this remand.  In deciding this case, the RO must 
give consideration to the government's burden of 
proof under 38 C.F.R. § 3.304(b) and the holdings 
in Miller, Kinnaman and Colvin cited above.  If 
any benefit sought on appeal, for which a notice 
of disagreement has been filed, remains denied, 
the appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 



